ACCEPTED
                                                                                           03-15-00246-CR
                                                                                                   7651151
                                                                                THIRD COURT OF APPEALS
                                                                                           AUSTIN, TEXAS
                                                                                      11/3/2015 8:35:13 AM
                                                                                         JEFFREY D. KYLE
                                                                                                    CLERK
                               NO. 03-15-00246-CR

MARK GORDON MCMURPHY                       §         IN THE THIRD FILED IN
                                                              3rd COURT OF APPEALS
                                                                  AUSTIN, TEXAS
v.                                         §         DISTRICT 11/3/2015
                                                               COURT8:35:13
                                                                          OF AM
                                                                JEFFREY D. KYLE
THE STATE OF TEXAS                         §         APPEALS OF TEXAS Clerk


     STATE’S SECOND MOTION TO EXTEND TIME TO FILE BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

      Now comes the State of Texas, Appellee in the above-styled and -numbered

cause, and moves for an extension of time of 39 days to file Appellee’s brief, and

for good cause would show the following:

                                          I.

      Appellant was indicted for Driving While Intoxicated with Two or More

Previous Convictions for the Same Type of Offense; the third-degree felony was

enhanced to habitual. A jury found him guilty of the offense, and Appellant was

sentenced to 60 years in the Texas Department of Criminal Justice. Appellant’s

brief was initially due on or about June 12th.        After Appellant’s motion for

extension was granted, Appellant submitted his brief on August 21, 2015. The

State’s brief is currently due on September 23, 2015.

                                         II.

      I anticipate that I will handle the brief for the State in this case. I reviewed,

edited and expanded another individual’s brief in 03-15-00112-CR prior to


                                          1
submission on October 6th. I sat second chair with another attorney for his oral

argument in 03-14-00570-CR on October 7th. I helped one attorney with his brief

in 03-15-00153-CR, and I contributed to another attorney’s brief which was

submitted October 26th in 03-15-00247-CR. I reviewed and submitted another

attorney’s brief in 03-14-00630-CR on October 30th. I worked on the State’s brief

in 03-14-00329-CR over the weekend and submitted it late last night. Among

others, I have an additional brief currently due on November 9th in 03-14-00712-

CR. I have also gathered information on, reviewed and filed answers to

expunctions and nondisclosures, including several petitions in the last month. I

assisted other attorneys in the office with various issues in their cases and appeals.

Because of the foregoing, I have not yet been able to work on a response, and

respectfully request an extension of 39 days to file the State’s brief. This is the

second extension sought by Appellee.

                                         III.

      WHEREFORE, PREMISES CONSIDERED, the State’s counsel

respectfully prays for an extension of 39 days, until December 11, 2015, so that an

adequate response may be made to Appellant’s brief.           This extension is not

requested for purposes of delay but so that justice may be done.




                                          2
                                      Respectfully submitted,

                                      /s/ Joshua D. Presley
                                      Joshua D. Presley SBN: 24088254
                                      preslj@co.comal.tx.us
                                      Comal Criminal District Attorney’s Office
                                      150 N. Seguin Avenue, Suite 307
                                      New Braunfels, Texas 78130
                                      Ph: (830) 221-1300 / Fax: (830) 608-2008




                         CERTIFICATE OF SERVICE

      I, Joshua D. Presley, Assistant District Attorney for the State of Texas,

Appellee, hereby certify that a true and correct copy of this State’s Second Motion

to Extend Time to File Brief has been delivered to Appellant MARK GORDON

MCMURPHY’s attorney in this matter:

      Gary F. Churak
      churaklaw@msn.com
      14310 Northbrook Ste. 210
      San Antonio, TX 78232
      Counsel for Appellant on Appeal

By electronic service to the above-listed email address through efile.txcourts.gov,

this 3rd day of November, 2015.

                                            /s/ Joshua D. Presley
                                            Joshua D. Presley




                                        3